March 28, 2008


Mr. Scott T. Clark
Adams & Graham, L.L.P.
P.O. Drawer 1429
Harlingen, TX 78551-1429
Ms. Rebecca E. Hamilton
Sumner, Schick & Hamilton
3838 Oak Lawn Ave, Suite 400
Dallas, TX 75219

RE:   Case Number:  06-0550
      Court of Appeals Number:  13-03-00728-CV
      Trial Court Number:  C-093-02-F

Style:      NEW TEXAS AUTO AUCTION SERVICES, L.P. D/B/A BIG H AUTO AUCTION
      v.
      GRACIELA GOMEZ DE HERNANDEZ, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn        |
|   |Mr. Omar Guerrero        |
|   |Mr. Phillip Dye Jr.      |
|   |Mr. Brendan K. McBride   |
|   |Mr. Michael W. Dunagan   |
|   |Ms. Kathleen Cassidy     |
|   |Goodman                  |